Citation Nr: 1021686	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from March 1971 to April 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which granted service connection for 
PTSD and assigned an initial 50 percent disability rating, 
effective as of February 14, 2005.  The Veteran expressed 
disagreement with the assigned disability rating and 
perfected a substantive appeal.


FINDING OF FACT

The Veteran's PTSD is productive of severe social and 
industrial impairment.


CONCLUSION OF LAW

The schedular criteria for an initial 70 percent disability 
rating for service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.130, Diagnostic Codes 9400, 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants an increased initial 
disability rating for the service-connected PTSD.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  38 
U.S.C.A. § 5103A.  VA has associated with the claims file the 
service treatment records and reports of his post-service 
care.  He has also been afforded a VA examination.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.   Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Veteran is appealing the 
initial assignment of a disability rating following the grant 
of service connection, and as such, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a 
disability for any increased rating claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

The Veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  
PTSD is evaluated under the General Rating Formula for Mental 
Disorders, which provides that:

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of one to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.

A GAF of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). 

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The Board notes that the Veteran was awarded service 
connection for PTSD by rating action dated in November 2005, 
at which time a disability rating of 50 percent was awarded.  
This was based on VA outpatient treatment records dated from 
September 2004 to November 2005 and a VA examination report 
dated in August 2005.  

The noted VA outpatient treatment record had shown 
intermittent treatment for symptoms associated with PTSD.  In 
February 2005, the Veteran had reported symptoms which 
included depression, anxiety, insomnia, intrusive thoughts of 
Vietnam, anger, increased crying episodes, difficulty 
maintaining relationships, frequent body shakes, vague 
suicidal thoughts without intent or plan.  He denied any 
delusions, paranoia, hallucinations, or homicidal ideations.  
His thought process was logical and goal directed.  He was 
casually dressed and appropriately groomed.  The diagnosis 
was PTSD.  A GAF of 40 was assigned.

A VA hospital discharge summary dated in April 2005 shows 
that the Veteran was treated following reports of suicidal 
ideation of shooting himself.   He was despondent and had 
wanted to kill himself.  He was diagnosed with recurrent 
major depression and PTSD.  A GAF of 20 was noted on 
admission and of 40 at discharge.  A progress note, also 
dated in April 2005, had shown a diagnosis of recurrent major 
depression and PTSD, and a GAF of 10 was assigned.

From May 2005 to November 2005, the Veteran was treated 
intermittently with similar symptoms associated with his 
PTSD.  GAF scores during this period ranged from 40 to 45.

A VA examination report dated in August 2005 shows that the 
Veteran described continued feelings of depression.  He 
indicated that he would cry easily and occasionally have 
suicidal thoughts.  He would experience continued intrusive 
thoughts of his experiences in Vietnam.  He would avoid 
reminders of Vietnam through alcohol and work.  He would not 
watch television shows, attend fireworks, or anything where 
Taps was being played.  He would avoid large crowds.  He did 
not feel close to anyone, including his wife.  He reported 
having difficulty sleeping and would experience irritability 
and feeling "jumpy."  

Mental status examination revealed that the Veteran was 
reasonably groomed, but overweight.  He was cooperative and 
did not display any unusual motor activity.  His thoughts 
were logical and cognitive speech was consistent with 
education level.  There were no speech articulation problems.  
Concentration was adequate.  Recent and past memory was 
intact.  There were no gross psychotic processes such as 
delusions or hallucinations.  There were some suicidal 
thoughts.  The diagnosis was PTSD and depressive disorder, 
not otherwise specified, secondary to PTSD.  A GAF of 60 was 
assigned, due to mild to moderate difficulty with social and 
vocational functioning.

Thereafter, VA outpatient treatment records dated from 
December 2005 to January 2010, show continued intermittent 
treatment for symptoms associated with PTSD.  Symptoms during 
this period included depression, anxiety, insomnia, intrusive 
thoughts, poor memory, isolation, hypervigilence, and tearful 
episodes.  GAF scores ranged predominantly from 40 to 45, 
with one GAF of 51 in January 2010.

A VA PTSD examination report dated in September 2009 shows 
that the Veteran presented to the examination in a clean and 
neatly groomed appearance.  Psychomotor activity was 
unremarkable; speech was clear; attitude was cooperative and 
friendly; and affect was normal.  His mood was depressed.  
Attention and orientation were intact.  Thought process and 
content were unremarkable.  There were no delusions.  He was 
able to understand the outcome of his behavior and exhibited 
average intelligence.  He would experience sleep impairment, 
causing exhaustion which would interfere with daily 
activities.  There were no hallucinations or inappropriate or 
ritualistic behaviors.  Proverbs were interpreted 
appropriately.  There were no homicidal or suicidal thoughts.  
There were no episodes of violence.  Remote and immediate 
memories were normal, but recent memory was mildly impaired.  
He continued to experience intrusive thoughts.  He would 
experience markedly diminished interest or participation in 
significant activities.  He would have feelings of detachment 
or estrangement from others.  He would exhibit difficulty 
concentrating, hypervigilence, and exaggerated startle 
response.   He was said to have chronic, frequent, daily, 
severe PTSD symptoms.  The diagnosis was chronic severe PTSD.  
A GAF of 47 was assigned.  The examiner added that the 
Veteran had severe social and occupational impairment due to 
PTSD.  The examiner also noted that the Veteran did not have 
total occupational and social impairment due to PTSD signs 
and symptoms.

A VA psychology note dated in November 2009 shows that the 
Veteran was oriented to person, place, time, and situation.  
He was neatly dressed and groomed.  There were no observable 
cognitive problems, although his attention or concentration 
may have been mildly impaired as exhibited by slow speech 
response.  He exhibited slight motor retardation.  Speech 
reflected abstract thought, but was slow and he seemed to 
think about his words, was mildly circumstantial or 
tangential at times, and enunciated words with mild 
difficulty at time, though he was easily understood.  Affect 
range was restricted and consistent with depressed and 
anxious feelings.  The diagnosis was chronic severe PTSD; 
anxiety, not otherwise specified; and recurrent, moderate 
major depressive disorder, rule out severe with psychotic 
features.  A GAF of 55 was assigned.

As discussed above, a 70 percent disability rating for PTSD 
requires that occupational and social impairment is found 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.

The Veteran has described experiencing sleep problems, 
concentration problems, increased startle response, 
diminished social interest, an inability to establish and 
maintain effective relationships, hypervigilence, social 
detachment, depression, anxiety, intrusive thoughts, 
occasional suicidal ideations, and difficulty concentrating.  
The Veteran's GAF scores since filing his claim for service 
connection have predominantly ranged from 40 to 45.  This is 
indicative of a disability that is manifested by serious 
symptoms, with serious impairment in social and occupational 
functioning, extending to some impairment in reality testing 
or communication or any major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood.   The Board finds that such serious impairment, 
coupled with diagnoses of chronic severe PTSD, is roughly 
commensurate with the rating criteria for a 70 percent 
disability rating under Diagnostic Code 9411.  In this 
regard, the VA examiner in September 2009 concluded that the 
Veteran had severe social and occupational impairment as a 
result of his PTSD. Although he does not exhibit all of the 
symptomatology consistent with a 70 percent disability 
rating, the Board finds that overall the Veteran's disability 
picture, during the entire period covering this appeal, more 
nearly approximates that which allows for a 70 percent 
disability rating.

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 70 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board concludes that the Veteran's 
PTSD is not productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  As such, the medical evidence 
contains no support for the assignment of a 100 percent 
disability rating.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current PTSD.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular disability 
rating, VA must consider the factors as enumerated in the 
rating criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports an increased disability rating or that 
the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 70 percent 
disability rating.  As noted above, this is an initial 
disability rating case, and consideration has been given to 
"staged ratings" since service connection was made effective 
(i.e., different percentage ratings for different periods of 
time).  See Fenderson, 12 Vet. App. at 119.  However, there 
appears to be no identifiable period of time since the 
effective date of service connection, during which the PTSD 
warranted a rating disability higher than 70 percent.

Extra-schedular consideration

Finally, the Board finds that the Veteran's PTSD does not 
warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's PTSD.  In this regard, 
in the most recent September 2009 VA PTSD examination 
confirmed that while the Veteran was severely limited, he was 
able to manage his financial affairs, was competent for VA 
purposes, and was not totally occupationally and socially 
functionally impaired because of his PTSD.  Accordingly, the 
claim will not be referred for extra-schedular consideration 


ORDER

An initial 70 percent disability rating for service-connected 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


